Order entered November 2, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00552-CV

                    WWLC INVESTMENT, L.P., Appellant

                                      V.

                           SORAB MIRAKI, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                 Trial Court Cause No. NO. 471-06552-2019

                                    ORDER

      Before the Court is appellant’s October 30, 2020 third motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to November 6, 2020. We caution appellant that further extension

requests will be disfavored.


                                           /s/   BILL WHITEHILL
                                                 JUSTICE